Citation Nr: 1739882	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome (previously rated as lumbar strain with radiculopathy).

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity sciatic nerve radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity sciatic nerve radiculopathy.

4.  Entitlement to service connection for a right foot disability, to include pes planus.

5.  Entitlement to service connection for a left foot disability, to include pes planus.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to a total disability rating for compensation purposes based upon unemployability due to service-connected disabilities (TDIU).


ORDER

Entitlement to service connection for a right knee disability is denied.  


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused by service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from January 1986 to January 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The June 2009 rating decision granted service connection for lumbar strain with radiculopathy, and assigned a 10 percent initial rating, effective from November 26, 2008.  That rating decision also, in pertinent part, denied service connection for right foot disability, left foot disability, left shoulder disability, and right knee disability.

During the pendency of the appeal, a February 2017 rating decision granted additional separate service connection for right lower extremity and left lower extremity sciatic nerve radiculopathy, with each assigned a 10 percent initial rating effective from July 1, 2016.  The Board construes these awards, which do not represent a complete grant of the benefit sought, as part and parcel of the original appeal for a higher initial rating for service-connected lumbar strain with radiculopathy.  The February 2017 rating decision also recharacterized the service-connected lumbar strain with radiculopathy as intervertebral disc syndrome (previously rated as lumbar strain with radiculopathy).

Entitlement to a TDIU has been added to the issues because it has been reasonably raised by the record in connection with the appeal for higher initial ratings for the service-connected disabilities at issue.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  An August 2017 rating decision denied entitlement to a TDIU.

The Veteran filed June 2017 notices of disagreement (NODs) with a March 2017 rating decision as to the denial of claims of service connection for chronic fatigue, irritable bowel syndrome, and fibromyalgia and entitlement to a higher rating for depressive disorder.  To date, the RO has not issued a statement of the case (SOC) addressing these issues.  However, the Board's Veterans Appeals Control and Locator System (VACOLS) reflects that such issues are being actively developed separately by the RO pursuant to the NOD.  As such, a remand to the agency of original jurisdiction (AOJ), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), to direct issuance of a SOC is not appropriate for Board action.  

The issues of entitlement to an initial rating in excess of 10 percent for lumbar strain with radiculopathy, entitlement to service connection for a right foot disability, entitlement to service connection for a left foot disability, entitlement to service connection for a left shoulder disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

1. Right Knee

With respect to the Veteran's right knee claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his current right knee disability was caused by injuring his knee while playing sports in service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current right knee disability is etiologically related to an in-service injury.  The Board finds that competent, credible, and probative evidence establishes that it is less likely than not that the Veteran's right knee disability is etiologically related to the Veteran's active service.

The Veteran's service treatment records (STRs) contain a July 1987 notation that he fell on his right patella during a basketball game, and that he complained of mild stiffness and pain.  The STRs note an abrasion that was healing well.  An x-ray was negative for fracture.  The Veteran was noted as having a mild contusion/abrasion of the right patella.  

The first notation related to the knee after service is a September 2007 treatment note finding that the Veteran's right knee was aching.  There are several other treatment notes of right knee pain, including a January 2008 treatment note referring to the right knee as an impaired area after a July 2007 motor vehicle accident.

A VA examination was conducted in June 2009.  The Veteran reported progressive bilateral knee pain that he related to service, and stated was aggravated by walking, sitting, and prolonged standing.  The examiner diagnosed the Veteran with right patellofemoral pain syndrome.  The examiner found that it is less likely than not that the right knee disability was the result of active duty because the Veteran was seen on one occasion in service for a right knee contusion.  Per the examiner, contusions typically heal without long-term sequelae.  Additionally, the examiner found that a lack of follow up for knee problems resulted in a lack of evidence that the right knee contusion was a chronic problem.

Although the Veteran sincerely believes that his current right knee disability is related to service, the record does not reflect that he has the medical training necessary to provide an opinion on a complex medical issue such as the cause of his disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The examiner has asserted that the type of injury the Veteran sustained in service is unlikely to have long-term residuals.  There is thus no competent medical evidence relating the Veteran's right knee disability to service.  Additionally, the Board notes that the post-service  treatment for the Veteran's right knee occurred after a July 2007 motor vehicle accident, which is additional evidence against a finding that the Veteran's current right knee disability is related to service as opposed to the post-service accident.  The most probative evidence of record is thus against a finding that the Veteran's right knee disability was caused by service, and the Board must deny the claim.   


REMAND

A September 2016 message in the Veteran's VA treatment records states that the Veteran was being treated by Dr. Z.D., a private chiropractor.  These records are not associated with the claims file, and are relevant to the current severity of the Veteran's lumbar spine disability and service-connected right and left lower extremity radiculopathy.  VA should attempt to obtain these records upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The Veteran denied a history of foot trouble in a Report of Medical History completed on November 6, 1985 for enlistment into service.  However, the Report of Medical Examination dated November 6, 1985 for enlistment indicated that bilateral pes planus was noted on clinical examination of the feet at that time.  As such, the presumption of soundness on entrance to service as to bilateral pes planus does not attach, and need not be rebutted.  38 C.F.R. § 3.304(b) (2016).  Thus, as bilateral pes planus existed prior to service, the Veteran can only claim service-connected aggravation of the pre-existing disability.  The burden falls on him, and not VA, to establish aggravation.  38 U.S.C § 1153.  A December 2011 VA examination report contains an opinion that states that the Veteran's bilateral pes planus was not aggravated by military service because it is not unusual nor unexpected for pes planus to occasionally become symptomatic after strenuous or prolonged weight bearing activities.  According to the examiner, the symptoms are transient and should resolve with rest, and there is no objective evidence of aggravation of the preexisting pes planus.  However, the Veteran testified in his October 2011 RO Decision Review Officer (DRO) hearing that he believes the diagnosis of shin splints in service was a result of aggravation of his pes planus.  Upon remand, a supplemental opinion should be obtained that considers whether the March 1986 shin splints diagnosis represents aggravation of the preexisting pes planus.   

The June 2009 VA examination provided negative opinions as to nexus to service for the Veteran's left shoulder and right knee.  Unfortunately, the rationale only discussed the right knee, meaning that there was no rationale for the left shoulder opinion.  Therefore, the left shoulder opinion is inadequate.  A supplemental opinion should be obtained regarding the Veteran's left shoulder disability.  

The claims folder should also be updated to include VA treatment records compiled since March 13, 2017.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran's TDIU claim is dependent upon the consideration of the severity of all of the Veteran's service-connected disabilities.  The TDIU claim is thus intertwined with the service-connection claims and appeal for higher initial ratings.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, request treatment records from Dr. Z.D., a chiropractor identified in a September 2016 message in the Veteran's VA treatment records.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

2.  Obtain all treatment records for the Veteran from the North Florida/South Georgia Veterans Health System and all associated outpatient clinics including the outpatient clinic in Jacksonville, Florida dated from March 13, 2017 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  After completing the requested action above numbered "2." (obtaining updated VA treatment records), forward the claims file to an appropriate VA clinician to provide an opinion concerning the Veteran's feet.  After reviewing the file, provide an opinion as to whether it is at least as likely as not that the Veteran's pre-existing pes planus chronically increased in severity beyond the natural progression of the disease during active service.  The clinician is to discuss the Veteran's assertion that the March 1986 diagnosis of shin splints represents aggravation of his pes planus, and the Veteran's competent statement in the December 2011 examination that he has had foot pain since service.  

The opinion offered must be supported by a complete rationale.  The clinician is advised that the an increase of the Veteran's disability does not include temporary or intermittent flare-ups unless the underlying condition, as contrasted with symptoms, has worsened beyond the natural progression of the disease.  

4.  After completing the requested action above numbered "2." (obtaining updated VA treatment records), forward the claims file to the June 2009 VA examiner or another appropriate VA clinician.  After reviewing the claims file, the clinician is to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability was caused by or incurred in service, to include falling on his neck and shoulders while playing football in service.  The clinician should discuss the Veteran's assertion in a November 2016 VA treatment note that he has had shoulder and back problems since he landed on his shoulder and back while playing football in 1987.  If additional clinical examination of the Veteran is deemed necessary in order to provide the requested opinion, such clinical examination should be scheduled.

Any opinion offered must be supported by a complete rationale.

5.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  Florida Department of Veterans Affairs




Department of Veterans Affairs


